Case: 16-11589   Date Filed: 09/14/2017   Page: 1 of 10


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-11589
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:15-cr-00444-VMC-TBM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

BRADLEY EUGENE ACKERMAN,
a.k.a. Papa Smurf,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (September 14, 2017)

Before HULL, WILSON, and MARTIN, Circuit Judges.

PER CURIAM:
             Case: 16-11589     Date Filed: 09/14/2017   Page: 2 of 10


      Bradley Eugene Ackerman appeals the 188-month prison sentence he

received after pleading guilty to one count of possessing a firearm and ammunition

as a felon in violation of 18 U.S.C. §§ 922(g)(1), 924(e)(1), and one count of

possessing five grams or more of methamphetamine with intent to distribute in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(viii). After careful review, we affirm.

                                         I.

      After Ackerman pled guilty to these firearm and drug charges, the probation

office prepared a presentence investigation report (“PSR”). The PSR said

Ackerman qualified for a longer prison sentence under the Armed Career Criminal

Act (“ACCA”), 18 U.S.C. § 924(e), because he had previously been convicted in

Florida of: (1) aggravated assault (1985); (2) aggravated battery (1986); (3)

trafficking in cannabis (1986); and (4) possession with intent to distribute more

than fifty grams of methamphetamine (2001). Based on an adjusted offense level

of 31 and a criminal history category of VI, the PSR set Ackerman’s United States

Sentencing Guidelines (“USSG”) range of imprisonment to be 188 to 235 months.

      Ackerman objected to the PSR, arguing his aggravated assault, aggravated

battery, and trafficking in cannabis convictions did not qualify as ACCA

predicates. At sentencing, the district court overruled Ackerman’s objections,

adopted the undisputed findings in the PSR, and sentenced Ackerman to a 188-

month term of imprisonment for each of his counts, to run concurrently.


                                          2
                Case: 16-11589    Date Filed: 09/14/2017   Page: 3 of 10


                                           II.

         On appeal, Ackerman argues three of the Florida convictions used to support

his ACCA sentence do not qualify as valid predicate offenses. Specifically, he

says under the ACCA, his conviction for trafficking in cannabis does not count as a

“serious drug offense,” and that his convictions for aggravated assault and

aggravated battery do not qualify as “violent felonies.”

         We review de novo whether a particular offense constitutes a violent felony

or a serious drug offense within the meaning of the ACCA. United States v.

White, 837 F.3d 1225, 1228 (11th Cir. 2016) (per curiam); United States v. Owens,

672 F.3d 966, 968 (11th Cir. 2012). Under the ACCA, a defendant convicted of

possessing a firearm as a felon in violation of 18 U.S.C. § 922(g)(1) is subject to a

mandatory minimum 180-month prison sentence if he has three prior convictions

for either a “serious drug offense” or a “violent felony.” 18 U.S.C. § 924(e)(1).

The ACCA defines a “serious drug offense” to include any offense under state law

“involving manufacturing, distributing, or possessing with intent to manufacture or

distribute, a controlled substance . . . for which a maximum term of imprisonment

of ten years or more is prescribed by law.” 18 U.S.C. § 924(e)(2)(A)(ii).

         Further, the ACCA defines a “violent felony” as any crime punishable by a

term of imprisonment exceeding one year that

   (i)      has as an element the use, attempted use, or threatened use of
            physical force against the person of another; or
                                           3
                 Case: 16-11589    Date Filed: 09/14/2017    Page: 4 of 10


   (ii)      is burglary, arson, or extortion, involves use of explosives, or
             otherwise involves conduct that presents a serious potential risk of
             physical injury to another.

Id. § 924(e)(2)(B)(i)–(ii). The first prong of this definition, § 924(e)(2)(B)(i), is

called the “elements clause.” Owens, 672 F.3d at 968. The first part of

§ 924(e)(2)(B)(ii)—“is burglary, arson, or extortion, involves use of explosives”—

is known as the “enumerated crimes” clause, and the second part of it—“or

otherwise involves conduct that presents a serious potential risk of physical injury

to another”—is called the “residual clause.” Owens, 672 F.3d at 968. The

Supreme Court invalidated the residual clause as unconstitutionally vague in

Johnson v. United States, 576 U.S. ___, 135 S. Ct. 2551, 2557 (2015). Neither

does the enumerated crimes clause apply here because Ackerman’s convictions for

aggravated assault and aggravated battery are not among the crimes enumerated in

§ 924(e)(2)(B)(ii). Thus, Ackerman’s aggravated assault and aggravated battery

convictions can only qualify as violent felonies for ACCA purposes under the

elements clause.

          To determine whether Ackerman’s convictions are either serious drug

offenses or violent felonies under the ACCA, we must apply what is known as the

“categorical approach.” Under this approach, we do not look at the facts that

resulted in the earlier conviction. Descamps v. United States, 570 U.S. ___, 133 S.

Ct. 2276, 2283 (2013). Instead, Supreme Court precedent requires us to look only


                                             4
               Case: 16-11589       Date Filed: 09/14/2017      Page: 5 of 10


to the elements of the statute under which the person was convicted. See Mathis v.

United States, 579 U.S. ___, 136 S. Ct. 2243, 2251 (2016). If the “least of the acts

criminalized” by the statute does not fall within the definition of a serious drug

offense or violent felony provided by the ACCA, then a conviction under that

statute cannot serve as an ACCA predicate offense. Moncrieffe v. Holder, 569

U.S. ___, 133 S. Ct. 1678, 1684 (2013) (quotation omitted and alteration adopted).

Thus, when applying the categorical approach, we must identify the “least culpable

conduct” prohibited by the statute of conviction and presume that the defendant’s

conviction rested on “nothing more” than this conduct. Donawa v. U.S. Att’y

Gen., 735 F.3d 1275, 1283 (11th Cir. 2013); Moncrieffe, 133 S. Ct. at 1684

(quotation omitted and alteration adopted). As part of this step, we must analyze

“the version of state law that the defendant was actually convicted of violating.”

McNeill v. United States, 563 U.S. 816, 821, 131 S. Ct. 2218, 2222 (2011).

       On appeal, Ackerman challenges only three of the four convictions the

district court found to be qualifying ACCA predicates. 1 Thus, we may affirm the

district court so long as we determine that two of the three convictions challenged

by Ackerman can support his ACCA sentence. Because we believe our precedent

dictates that Ackerman’s trafficking in cannabis conviction and his aggravated
       1
         Ackerman did not dispute the PSR’s determination that his conviction for possessing
fifty grams or more of methamphetamine with intent to distribute was a valid ACCA predicate,
and the district court adopted the PSR’s undisputed findings at sentencing. As a result, that
conviction serves as a valid ACCA predicate here, and Ackerman does not say otherwise on
appeal.
                                               5
               Case: 16-11589    Date Filed: 09/14/2017   Page: 6 of 10


assault convictions both serve as valid ACCA predicates under the categorical

approach, we affirm his ACCA-enhanced sentence. We explain each finding in

turn.

A. TRAFFICKING IN CANNABIS

        Ackerman was convicted of trafficking in cannabis in 1986. At that time,

the statute under which he was convicted, Fla. Stat. § 893.135(1)(a) (1985 & Supp.

1986), said “[a]ny person who knowingly sells, manufactures, delivers, or brings

into this state, or who is knowingly in actual or constructive possession of, in

excess of 100 pounds of cannabis is guilty of a felony of the first degree.” That

crime carried a maximum sentence of 30-years imprisonment. Id. § 775.082(3)(b)

(1985 & Supp. 1986).

        Ackerman says his conviction under § 893.135(1)(a) did not qualify as a

serious drug offense under the ACCA—that is, it did not “involv[e] manufacturing,

distributing, or possessing with intent to manufacture or distribute, a controlled

substance,” 18 U.S.C. § 924(e)(2)(A)(ii)—because it “contains no mens rea

element to manufacture or distribute.” However, this argument is foreclosed by

our decision in United States v. James, 430 F.3d 1150 (11th Cir. 2005), overruled

on other grounds by Johnson v. United States, 576 U.S. ___, 135 S. Ct. 2551

(2015). In James, this Court considered whether Florida’s cocaine trafficking

statute, Fla. Stat. § 893.135(1)(b), could qualify as a serious drug offense even


                                          6
              Case: 16-11589     Date Filed: 09/14/2017    Page: 7 of 10


though that statute, like Florida’s cannabis trafficking statute here, did not require

the state to prove an intent to manufacture or distribute the controlled substance on

the part of the defendant. See id. at 1154. The James panel held the ACCA’s use

of the word “involving” meant that “state offenses that do not have as an element

the manufacture, distribution, or possession of drugs with intent to manufacture or

distribute” could still qualify as serious drug offenses under the ACCA. Id. at

1155. Further, it concluded courts could infer that a defendant who was convicted

under the cocaine trafficking statute had an intent to distribute cocaine from (1) the

quantity of cocaine a defendant must possess in order to violate the trafficking

statute; and (2) the trafficking statute’s placement as the most serious crime in a

three-tiered scheme in which trafficking carried more severe penalties than both

mere possession and possession with intent to distribute. Id. at 1154–55.

      This case presents a very similar situation. At the time Ackerman was

convicted of trafficking in cannabis, the statute prohibited actual or constructive

possession of 100 pounds of cannabis. Fla. Stat. § 893.135(1)(a) (1985 & Supp.

1986). Further, trafficking in cannabis carried more severe penalties than

possessing cannabis with intent to distribute. Compare id. (classifying trafficking

in cannabis as a first-degree felony), with id. § 893.13(1)(a)(2) (classifying

possessing cannabis with intent to distribute as a third -degree felony). Based on

these factors, under James Ackerman’s trafficking in cannabis conviction


                                           7
              Case: 16-11589       Date Filed: 09/14/2017   Page: 8 of 10


“involv[ed] . . . possessi[on] with intent to manufacture or distribute” a controlled

substance within the meaning of the ACCA. 18 U.S.C. § 924(e)(2)(A)(ii).

      Ackerman also seems to argue his trafficking conviction cannot be a serious

drug offense under the ACCA because the trafficking statute did not require the

state to prove that the defendant knew the illicit nature of the substance he

possessed. However, this Court has held that the ACCA’s definition of a serious

drug offense does not require the state drug statute in question to have an “element

of mens rea with respect to the illicit nature of the controlled substance.” United

States v. Smith, 775 F.3d 1262, 1267 (11th Cir. 2014). As a result, this argument

is also foreclosed by precedent.

      Finally, Ackerman asserts that under the categorical approach, the “least

culpable conduct” criminalized by the Florida cannabis trafficking statute at the

time of Ackerman’s conviction was purchasing cannabis. Donawa, 735 F.3d at

1283. Thus, he says his conviction under that statute cannot serve as an ACCA

predicate because this Court’s decision in United States v. Shannon, 631 F.3d 1187

(11th Cir. 2011), shows that purchasing cannabis does not fall within the ACCA’s

definition of a serious drug offense. See id. at 1189–90 (holding that purchasing

cocaine would not qualify as a “controlled substance offense” under USSG

§ 4B1.2(b)). However, the version of the trafficking statute that Ackerman was

convicted of violating, Fla. Stat. § 893.135(1)(a) (1985 & Supp. 1986), did not


                                            8
                Case: 16-11589       Date Filed: 09/14/2017       Page: 9 of 10


prohibit the mere purchase of cannabis. That statute was not amended to

criminalize purchasing cannabis until 1987—the year after Ackerman was

convicted. See 1987 Fla. Laws 1622. Thus, at the time Ackerman was convicted

under the cannabis trafficking statute, the least culpable conduct criminalized by

that statute was possessing 100 pounds of cannabis. See Fla. Stat. § 893.135(1)(a)

(1985 & Supp. 1986). And as we explained above, possessing 100 pounds of

cannabis “involv[es]” an intent to manufacture or distribute within the meaning of

the ACCA because of the high quantity of cannabis and the fact that a cannabis

trafficking conviction carried harsher penalties than a conviction for possessing

cannabis with intent to distribute. See James, 430 F.3d at 1154–55.

B. AGGRAVATED ASSAULT

      Ackerman’s argument that his Florida aggravated assault conviction was not

a violent felony is foreclosed by our decision in Turner v. Warden Coleman FCI

(Medium), 709 F.3d 1328 (11th Cir. 2013), abrogated on other grounds by United

States v. Hill, 799 F.3d 1318 (11th Cir. 2015). There, we held that a 1981

aggravated assault conviction under Fla. Stat. § 784.021 2 falls within the elements

clause definition of a violent felony under the categorical approach because it has

“as an element the . . . threatened use of physical force against the person of

another.” Id. at 1338; see 18 U.S.C. § 924(e)(2)(B)(i). Ackerman says Turner’s


      2
          Fla. Stat. § 784.021 has not been amended since 1975.
                                                9
              Case: 16-11589     Date Filed: 09/14/2017     Page: 10 of 10


“continuing viability” is “in question in light of the Supreme Court’s decisions” in

Descamps, 133 S. Ct. 2276, and Johnson, 135 S. Ct. 2551, and wishes to preserve

that issue for further appellate review. Recently, this Court reaffirmed Turner’s

aggravated assault holding against the same challenge, stating that “even if Turner

is flawed, that does not give us, as a later panel, the authority to disregard it.”

United States v. Golden, 854 F.3d 1256, 1257 (11th Cir. 2017) (per curiam). Thus,

we must apply Turner “unless and until [its] holding is overruled by the Court

sitting en banc or by the Supreme Court.” Smith v. GTE Corp., 236 F.3d 1292,

1300 n.8 (11th Cir. 2001). As a result, Ackerman’s aggravated assault conviction

can serve as a valid ACCA predicate offense.

                                           III.

      Based on the foregoing analysis, Ackerman has at least three qualifying

predicate offenses that support the lengthened sentence he received under the

ACCA. As a result, we affirm his sentence.

      AFFIRMED.




                                           10